ENTERGY STATISTICAL REPORT AND INVESTOR GUIDE Our Vision: We Power Life Our Mission: Create Sustainable Value for Stakeholders We exist to operate a world-class energy business that creates sustainable value for our stakeholders ● For our owners, we create value by aspiring to provide top-quartile returns through the relentless pursuit of opportunities to optimize our business ● For our customers, we create value by constantly striving for reasonable costs and providing safe, reliable products and services ● For our employees, we provide a safe, rewarding, engaging, diverse and inclusive work environment, fair compensation and benefits and opportunities to advance their careers ● For our communities, we create value through economic development, philanthropy, volunteerism and advocacy and by operating our business safely and in a socially and environmentally responsible way Entergy Corporation, which celebrates its 100th birthday in 2013, is an integrated energy company engaged primarily in electric power production and retail distribution operations. Entergy owns and operates power plants with approximately 30,000 megawatts of electric generating capacity, including more than 10,000 megawatts of nuclear power, making it one of the nation’s leading nuclear generators. Entergy delivers electricity to 2.8 million utility customers in Arkansas, Louisiana, Mississippi and Texas. Entergy has annual revenues of more than $10 billion and approximately 15,000 employees. We have assembled the statistics and facts in this report to support your review and analysis of Entergy’s results over the last five years. This information is available in two electronic files, Excel and PDF in order to facilitate easier access and analysis. Entergy Investor Relations TABLE OF CONTENTS Note:The Excel Tab labels correspond to the page numbers in the PDF version of the 2012 Statistical Report. Excel Tab Excel Tab ABOUT THIS PUBLICATION Page 2 UTILITY SECURITIES DETAIL Page 31 FORWARD-LOOKING INFORMATION Page 2 Utility Long-Term Debt and Preferred Stock Page 31 REGULATION G COMPLIANCE Page 2 Entergy Arkansas, Inc. Page 31 ENTERGY AT A GLANCE Pages 3 – 4 Entergy Gulf States Louisiana, L.L.C. Page 32 Entergy Louisiana, LLC Page 33 ENTERGY CORPORATION AND SUBSIDIARIES Entergy Mississippi, Inc. Page 34   Selected Financial and Operating Data Page 5 Entergy New Orleans, Inc. Page 34      Selected Financial Data Page 5 Entergy Texas, Inc. Page 35      Utility Electric Operating Data Page 5 System Energy Resources, Inc. Page 35      Entergy Wholesale Commodities Operating Data Page 5 UTILITY STATISTICAL INFORMATION Page 36      Employees Page 5 Utility Total Capability Page 36      Owned and Leased Capability Page 5 Utility Selected Operating Data Page 36 Consolidated Quarterly Financial Metrics Page 6 Utility Consolidating Information Page 37 Consolidated Annual Financial Metrics Page 6 Entergy Arkansas, Inc. Pages 38 – 39 Consolidated Financial Results Page 7 Entergy Gulf States Louisiana, L.L.C. Pages 40 – 41      Consolidated Quarterly Results Page 7 Entergy Louisiana, LLC Pages 42 – 43      Consolidated Quarterly Special Items Page 8 Entergy Mississippi, Inc. Pages 44 – 45      Consolidated Annual Results Page 9 Entergy New Orleans, Inc. Pages 46 – 47      Consolidated Annual Special Items Page 10 System Energy Resources, Inc. Page 47      Description of Consolidated Special Items Page 11 Entergy Texas, Inc. Pages 48 – 49      Consolidated Statements of Income Page 12 Utility Nuclear Plant Statistics Page 50      Consolidating Income Statement Page 13 UTILITY REGULATORY INFORMATION Page 51      Consolidated Balance Sheets Pages 14 – 15 Regulatory Commissions Page 51      Consolidating Balance Sheet Pages 16 – 17 Commission/Council Members Page 51      Consolidated Statements of Cash Flow Pages 18 – 19 Utility Electric and Gas Fuel Recovery Mechanisms Page 52      Cash Flow Information by Business Page 19      Consolidated Statements of Changes in Equity Page 20 ENTERGY WHOLESALE COMMODITIES      and Comprehensive Income EWC Quarterly Financial Metrics Page 53      Consolidated Statements of Comprehensive Page 21 EWC Annual Financial Metrics Page 53      Income EWC Quarterly Operational Metrics Page 53   Consolidated Capital Expenditures Page 22 EWC Annual Operational Metrics Page 53   Entergy Corporation Securities Detail Page 22 EWC Total Capacity Page 53      Entergy Corporation Long-Term Debt Page 22 EWC Nuclear Plant Statistics Page 54      Securities Ratings (Outlook) Page 22 EWC Non-Nuclear Wholesale Assets Page 54 Plant Statistics UTILITY EWC Non-Nuclear Wholesale Assets Page 54 Utility Quarterly Financial Metrics Page 23 Plant Emissions Utility Annual Financial Metrics Page 23 EWC Nuclear Securities Detail Page 55 Utility Securities Ratings (Outlook) Page 23 EWC Non-Nuclear Wholesale Assets Page 55 Utility Historical Capital Expenditures Page 23 Securities Detail Utility Planned Capital Expenditures Page 24 Utility Financial Results Page 25 DEFINITIONS OF OPERATIONAL MEASURES AND Utility Consolidating Income Statement Page 25   GAAP AND NON-GAAP FINANCIAL MEASURES Page 56 Utility Consolidating Balance Sheet Pages 26 – 27 Utility Selected Annual Financial Metrics Pages 28 – 30 REG G RECONCILIATIONS   Financial Measures Pages 57 – 67 INVESTOR INFORMATION Page 68 ABOUT THIS PUBLICATION This publication is unaudited and should be used in conjunction with Entergy’s ● uncertainty regarding the establishment of interim or permanent 2012 Annual Report to Shareholders and Form 10-K filed with the Securities sites for spent nuclear fuel and nuclear waste storage and disposal and Exchange Commission. It has been prepared for information purposes and ● risks associated with the proposed spin-off and subsequent merger of is not intended for use in connection with any sale or purchase of, or any offer Entergy’s electric transmission business into a subsidiary of to buy, any securities of Entergy Corporation or its subsidiaries. ITC Holdings Corp., including the risk that Entergy and the Utility operating companies may not be able to timely satisfy the conditions or obtain the FORWARD-LOOKING INFORMATION approvals required to complete such transaction or such approvals may In this report and from time to time, Entergy Corporation makes statements contain material restrictions or conditions, and the risk that if completed, the concerning its expectations, beliefs, plans, objectives, goals, strategies, and transaction may not achieve its anticipated results future events or performance. Such statements are “forward-looking statements” ● variations in weather and the occurrence of hurricanes and other storms within themeaning of the Private Securities Litigation Reform Act of 1995. and disasters, including uncertainties associated with efforts to remediate Words such as “may,” “will,” “could,” “project,” “believe,” “anticipate,” “intend,” the effects of hurricanes, ice storms, or other weather events and the recovery “expect,” “estimate,” “continue,” “potential,” “plan,” “predict,” “forecast,” and other of costs associated with restoration, including accessing funded storm reserves, similar words or expressions are intended to identify forward-looking statements federal and local cost recovery mechanisms, securitization, and insurance but are not the only means to identify these statements. Although Entergy believes ● effects of climate change that these forward-looking statements and the underlying assumptions are ● changes in the quality and availability of water supplies and the related reasonable, it cannot provide assurance that they will prove correct. Any regulation of water use and diversion forward-looking statement is based on information current as of the date of this ● Entergy’s ability to manage its capital projects and operation report and speaks only as of the date on which such statement is made. and maintenance costs Except to the extent required by the federal securities laws, Entergy undertakes ● Entergy’s ability to purchase and sell assets at attractive prices no obligation to publicly update or revise any forward-looking statements, and on other attractive terms whether as a result of new information, future events, or otherwise. ● the economic climate, and particularly economic conditions in Entergy’s Forward-looking statements involve a number of risks and uncertainties. Utility service territory and the Northeast United States and events There are factors that could cause actual results to differ materially from those that could influence economic conditions in those areas expressed or implied in the forward-looking statements, including those ● the effects of Entergy’s strategies to reduce tax payments factors discussed or incorporated by reference in (a) Item 1A. Risk Factors ● changes in the financial markets, particularly those affecting in the 2012 Form 10-K, (b) Management’s Financial Discussion and Analysis the availability of capital and Entergy’s ability to refinance existing debt, execute in the 2012 Form 10-K, and (c) the following factors (in addition to others share repurchase programs, and fund investments and acquisitions described elsewhere in this report and in subsequent securities filings): ● actions of rating agencies, including changes in the ratings of ● resolution of pending and future rate cases and negotiations, debt and preferred stock, changes in general corporate ratings, including various performance-based rate discussions, and changes in the rating agencies’ ratings criteria Entergy’s utility supply plan, and recovery of fuel and purchased power costs ● changes in inflation and interest rates ● the termination of Entergy Arkansas’s and Entergy Mississippi’s participation in ● the effect of litigation and government investigations or proceedings the System Agreement in December 2013 and November 2015, respectively, and the ● advances in technology potential for other Entergy operating companies to terminate participation in the System ● the potential effects of threatened or actual terrorism, cyber attacks or data Agreement by providing notice pursuant to the current 96-month notice period and/or security breaches, including increased security costs, and war or a by seeking an amendment to the System Agreement that would allow for an Entergy catastrophic event such as a nuclear accident or a natural gas pipeline explosion operating company to terminate its participation in less than 96 months ● Entergy’s ability to attract and retain talented management and directors ● regulatory and operating challenges and uncertainties associated with the Utility ● changes in accounting standards and corporate governance operating companies’ proposal to move to the Midcontinent Independent ● declines in the market prices of marketable securities and System Operator, Inc. regional transmission organization resulting funding requirements for Entergy’s defined benefit ● changes in utility regulation, including the beginning or end of retail and wholesale pension and other postretirement benefit plans competition, the ability to recover net utility assets and other potential stranded ● future wage and employee benefit costs, including changes costs, and the application of more stringent transmission reliability requirements in discount rates and returns on benefit plan assets or market power criteria by the Federal Energy Regulatory Commission ● changes in decommissioning trust fund values or earnings ● changes in regulation of nuclear generating facilities and nuclear materials and fuel, or in the timing of or cost to decommission nuclear plant sites including possible shutdown of nuclear generating facilities, particularly those owned or ● the effectiveness of Entergy’s risk management policies and operated by the Entergy Wholesale Commodities business, and the effects of new or procedures and the ability and willingness of its counterparties existing safety or environmental concerns regarding nuclear power plants and nuclear fuel to satisfy their financial and performance commitments ● resolution of pending or future applications, and related regulatory proceedings ● factors that could lead to impairment of long-lived assets and litigation, for license renewals or modifications of nuclear generating facilities ● the ability to successfully complete merger, acquisition, or ● the performance of and deliverability of power from Entergy’s generation divestiture plans, regulatory or other limitations imposed as a resources, including the capacity factors at its nuclear generating facilities result of merger, acquisition, or divestiture, and the success of ● Entergy’s ability to develop and execute on a point of view regarding future the business following a merger, acquisition, or divestiture prices of electricity, natural gas, and other energy-related commodities ● prices for power generated by Entergy’s merchant generating REGULATION G COMPLIANCE facilities and the ability to hedge, meet credit support requirements for hedges, Financial performance measures shown in this report include those sell power forward or otherwise reduce the market price risk associated calculated and presented in accordance with generally accepted with those facilities, including the Entergy Wholesale Commodities nuclear plants accounting principles (GAAP), as well as those that are considered ●the prices and availability of fuel and power Entergy must purchase non-GAAP measures. This report includes non-GAAP measures for its Utility customers, and Entergy’s ability to meet credit support of operational earnings; operational adjusted EBITDA; operational return requirements for fuel and power supply contracts on average invested capital; operational return on average common or ● volatility and changes in markets for electricity, natural gas, members’ equity; operational price to earnings ratio; operational common uranium, and other energy-related commodities dividend payout ratio; gross liquidity, debt to capital ratio, excluding securitization ● changes in law resulting from federal or state energy legislation or debt; net debt to net capital ratio, excluding securitization debt; net debt to legislation subjecting energy derivatives used in hedging and risk net capital ratio including off-balance sheet liabilities, excluding securitization management transactions to governmental regulation debt; total debt, excluding assumption debt; debt to capital ratio, excluding ● changes in environmental, tax, and other laws, including requirements for reduced assumption debt; and net debt to net capital ratio, excluding assumption debt emissions of sulfur, nitrogen, carbon, greenhouse gases, mercury, and other regulated when describing Entergy’s results of operations and financial performance. air emissions, and changes in costs of compliance with environmental and other laws We have prepared reconciliations of these measures to the most directly and regulations comparable GAAP measures. Reconciliations can be found on pages 7, 9, and 57 – 67. ENTERGY AT A GLANCE BUSINESS SEGMENT STRUCTURE Above diagram represents business segment structure and does not necessarily represent legal entity organization structure. CORPORATE PROFILE BUSINESS SEGMENTS Entergy Corporation is a Fortune 500 integrated energy company Entergy’s five year results in this report are presented in engaged primarily in electric power production and retail three business segments: distribution operations. ●Approximately 30,000 MW electric generating capacity ●Utility ●More than 10,000 MW nuclear power ●Entergy Wholesale Commodities ●2.8 million utility customers ●Parent and Other ●More than $10 billion annual revenues ●Approximately 15,000 employees In fourth quarter 2012, Entergy included subsidiaries previously included and reported in the Parent & Other segment in the Entergy Wholesale Commodities segment to improve the alignment of certain intercompany items. The prior period financial information in this report has been restated to reflect this change. ●98 electric generating units operated In December 2011, the Entergy and ITC boards of directors approved a definitive agreement under which Entergy will spin off and then merge its electric transmission business with a subsidiary of ITC. The transaction is targeted to close in 2013 and is subject to the satisfaction of certain closing conditions. Regulatory filings include the Entergy Utility operating companies’ retail regulators and the Missouri Public Service Commission, as well as several federal agencies. In Deccember 2012, Entergy and ITC each filed a premerger notification under the Hart-Scott-Rodino Act and the 30-day waiting period required under the HSR Act expired in January 2013. In early May 2013, the Nuclear Regulatory Commission approved the license transfer requests for the utility nuclear plants and in mid-April 2013, the ITC shareholders approved the transaction. ENTERGY CORPORATION AND SUBSIDIARIES BUSINESS SEGMENTS (CONTINUED) UTILITY ENTERGY WHOLESALE COMMODITIES Entergy’s utility companies generate, transmit, distribute, and sell Entergy’s Wholesale Commodities business owns and operates six nuclear electric power, and operate a small natural gas distribution business. units in the northern United States. This business is focused on selling power ●Six electric utilities with 2.8 million customers produced by those plants to wholesale customers. Entergy’s Wholesale ●Four states – Arkansas, Louisiana, Mississippi, Texas Commodities business also owns interests in non-nuclear power plants that ●22,000 MW generating capacity sell the electric power produced by those plants to wholesale customers. ●Two gas utilities with 194,000 customers This business also provides services to other nuclear power plant owners. ●5,011 MW nuclear-owned generating capacity in six units in northern U.S. ENTERGY ARKANSAS, INC. (EAI) ●Pilgrim Nuclear Station in Plymouth, Massachusetts Entergy Arkansas generates, transmits, distributes, and sells electric ●James A. FitzPatrick in Oswego, New York power to 696,000 retail customers in portions of Arkansas. ●Indian Point Units 2 and 3 in Buchanan, New York ●Vermont Yankee in Vernon, Vermont ENTERGY GULF STATES LOUISIANA, L.L.C. (EGSL) ●Palisades Nuclear Energy Plant in Covert, Michigan Entergy Gulf States Louisiana generates, transmits, distributes, and ●1,601 net MW non-nuclear generating capacity sells electric power to 387,000 retail customers in portions of ●800 MW under management services contract Louisiana. Entergy Gulf States Louisiana also provides natural gas ●Cooper Nuclear Station located near Brownville, Nebraska utility service to 92,000 customers in the Baton Rouge, Louisiana area. ●Contracts (ongoing and completed) with other nuclear facility owners to provide decommissioning and license renewal services ENTERGY LOUISIANA, LLC (ELL) Entergy Louisiana generates, transmits, distributes, and sells electric power to 673,000 retail customers in portions of Louisiana. ENTERGY MISSISSIPPI, INC. (EMI) Entergy Mississippi generates, transmits, distributes, and sells electric power to 440,000 retail customers in portions of Mississippi. ENTERGY NEW ORLEANS, INC. (ENOI) Entergy New Orleans generates, transmits, distributes, and sells electric power to 165,000 retail customers in the city of New Orleans, Louisiana. Entergy New Orleans also provides natural gas utility service to 102,000 customers in the city of New Orleans. ENTERGY TEXAS, INC. (ETI) Entergy Texas generates, transmits, distributes, and sells electric power to 417,000 retail customers in portions of Texas. SYSTEM ENERGY RESOURCES, INC. (SERI) System Energy owns or leases 90 percent of the Grand Gulf 1 nuclear generating facility. System Energy sells energy and capacity from Grand Gulf 1 at wholesale to Entergy Arkansas (36%), Entergy Louisiana (14%), Entergy Mississippi (33%), and Entergy New Orleans (17%). UTILITY NUCLEAR PLANTS Entergy owns and operates five nuclear units at four plant sites to serve its regulated utility business: Arkansas Nuclear One (ANO) Units 1 and 2 near Russellville, Arkansas; Grand Gulf Nuclear Station in Port Gibson, Mississippi; River Bend Station in St. Francisville, Louisiana; and Waterford 3 in Killona, Louisiana. SELECTED FINANCIAL AND OPERATING DATA SELECTED FINANCIAL DATA (In millions, except percentages, per share amounts, and ratios) GAAP MEASURES Operating Revenues As-Reported Net Income As-Reported Earnings Per Share Shares of Common Stock Outstanding: End of Year Weighted Average – Diluted Return on Average Invested Capital – As-Reported 5.5% 8.0% 7.8% 7.7% 8.1% Return on Average Common Equity – As-Reported 9.3% 15.4% 14.6% 14.9% 15.4% Net Cash Flow Provided by Operating Activities Year-End Closing Market Price Per Share of Common Stock Book Value Per Share at End of Year Market Value of Equity at End of Year Price to Earnings Ratio – As-Reported Common Dividend Paid Per Share Common Dividend Payout Ratio – As-Reported 70% 44% 49% 48% 48% NON-GAAP MEASURES Operational Earnings Operational Earnings Per Share Special Items Per Share Return on Average Invested Capital – Operational 6.6% 8.0% 8.2% 8.1% 8.4% Return on Average Common Equity – Operational 12.2% 15.6% 15.6% 15.7% 16.1% Price to Earnings Ratio – Operational Common Dividend Payout Ratio – Operational 53% 44% 46% 45% 46% UTILITY ELECTRIC OPERATING DATA Retail Kilowatt-Hour Sales (millions) Peak Demand (megawatts) Retail Customers – Year End (thousands) ENTERGY WHOLESALE COMMODITIES OPERATING DATA Operating Revenues (millions)(a) Billed Electric Energy Sales(gigawatt hours) (a) Includes revenue associated with below-market PPA for Palisades of $16,724,963 for 2012, $42,996,197 for 2011, $46,296,187 for 2010, $52,520,249 for 2009, and $76,223,175 for 2008. EMPLOYEES Total Employees – Year End OWNED AND LEASED CAPABILITY (MW)(a) As of December 31, 2012 Entergy Entergy Gulf States Entergy Entergy Entergy Entergy System Entergy Wholesale Arkansas Louisiana Louisiana Mississippi New Orleans Texas Energy(e) Commodities(c)(d) Total Gas/Oil - Coal - - - Total Fossil - Nuclear - - - Other(b) 74 - 80 Total (a)Owned and Leased Capability is the dependable load carrying capability as demonstrated under actual operating conditions based on the primary fuel (assuming no curtailments) that each station was designed to utilize. (b)Other includes Hydro (EAI) and Wind (EWC). (c)Reflects Net MW in Operation. Net MW in Operation is the installed capacity owned and operated. Excludes management services contract for Cooper Nuclear Station. (d)Reflects nameplate rating of generating unit and excludes capacity under contract. (e)Reflects estimate of the rerate for recovered performance (~ 55 MW) and uprate (~ 178 MW) completed in 2012. Approved Summer 2013 rating is 1,277 MW. CONSOLIDATED ENTERGY CORPORATION AND SUBSIDIARIES DATA CONSOLIDATED QUARTERLY FINANCIAL METRICS YTD % 1Q 2Q 3Q 4Q YTD 1Q 2Q 3Q 4Q YTD CHANGE GAAP MEASURES As-Reported Net Income ($ millions) Return on Average Invested Capital – As-Reported (%)(a) Return on Average Common Equity – As-Reported (%)(a) Cash Flow Interest Coverage (# times)(a) Revolver Capacity ($ millions) Total Debt ($ millions) Debt to Capital Ratio (%) Off-Balance Sheet Liabilities ($ millions) NON-GAAP MEASURES Operational Earnings ($ millions) Return on Average Invested Capital – Operational (%)(a) Return on Average Common Equity – Operational (%)(a) Total Gross Liquidity ($ millions) Debt to Capital Ratio, Excluding Securitization Debt (%) Net Debt to Net Capital Ratio, Excluding Securitization Debt (%) Net Debt to Net Capital Ratio Including Off-Balance Sheet Liabilities, Excluding Securitization Debt (%) (a) Rolling twelve months. Totals may not foot due to rounding. CONSOLIDATED ANNUAL FINANCIAL METRICS GAAP MEASURES As-Reported Net Income ($ millions) Return on Average Invested Capital – As-Reported (%) Return on Average Common Equity – As-Reported (%) Cash Flow Interest Coverage (# times) Revolver Capacity ($ millions) Total Debt ($ millions) Debt to Capital Ratio (%) Off-Balance Sheet Liabilities ($ millions) Debt of Joint Ventures – Entergy’s Share 90 96 Leases – Entergy’s Share Total NON-GAAP MEASURES Operational Earnings ($ millions) Return on Average Invested Capital – Operational (%) Return on Average Common Equity – Operational (%) Total Gross Liquidity ($ millions) Debt to Capital Ratio, Excluding Securitization Debt (%) Net Debt to Net Capital Ratio, Excluding Securitization Debt (%) Net Debt to Net Capital Ratio Including Off-Balance Sheet Liabilities, Excluding Securitization Debt (%) Totals may not foot due to rounding. FINANCIAL RESULTS ENTERGY CORPORATION CONSOLIDATED QUARTERLY RESULTS – GAAP TO NON-GAAP RECONCILIATION YTD ($/share) 1Q 2Q 3Q 4Q YTD 1Q 2Q 3Q 4Q YTD CHANGE AS-REPORTED Utility Entergy Wholesale Commodities Parent & Other CONSOLIDATED AS-REPORTED EARNINGS LESS SPECIAL ITEMS Utility - Entergy Wholesale Commodities - Parent & Other - TOTAL SPECIAL ITEMS - - - OPERATIONAL Utility Entergy Wholesale Commodities Parent & Other CONSOLIDATED OPERATIONAL EARNINGS Weather Impact SHARES OF COMMON STOCK OUTSTANDING (in millions) End of Period Weighted Average - Diluted Certain prior year data has been reclassified to conform with current year presentation. Totals may not foot due to rounding. FINANCIAL RESULTS ENTERGY CORPORATION CONSOLIDATED QUARTERLY SPECIAL ITEMS (Shown as Positive/(Negative) Impact on Earnings) YTD ($/share) 1Q 2Q 3Q 4Q YTD 1Q 2Q 3Q 4Q YTD CHANGE UTILITY SPECIAL ITEMS Transmission business spin-merge expenses - Total - ENTERGY WHOLESALE COMMODITIES SPECIAL ITEMS Vermont Yankee asset impairment - Total - PARENT & OTHER SPECIAL ITEMS Transmission business spin-merge expenses - Total - TOTAL SPECIAL ITEMS - - - YTD ($ millions) 1Q 2Q 3Q 4Q YTD 1Q 2Q 3Q 4Q YTD CHANGE UTILITY SPECIAL ITEMS Transmission business spin-merge expenses - Total - ENTERGY WHOLESALE COMMODITIES SPECIAL ITEMS Vermont Yankee asset impairment - Total - PARENT & OTHER SPECIAL ITEMS Transmission business spin-merge expenses - Total - TOTAL SPECIAL ITEMS - - - Totals may not foot due to rounding. FINANCIAL RESULTS ENTERGY CORPORATION CONSOLIDATED ANNUAL RESULTS – GAAP TO NON-GAAP RECONCILIATION ($/share) AS-REPORTED Utility Entergy Wholesale Commodities Parent & Other ) CONSOLIDATED AS-REPORTED EARNINGS LESS SPECIAL ITEMS Utility ) - - - ) Entergy Wholesale Commodities ) - ) ) ) Parent & Other - ) ) ) TOTAL SPECIAL ITEMS ) OPERATIONAL Utility Entergy Wholesale Commodities Parent & Other ) CONSOLIDATED OPERATIONAL EARNINGS Weather Impact ) ) ) FINANCIAL RESULTS ENTERGY CORPORATION CONSOLIDATED ANNUAL SPECIAL ITEMS (Shown as Positive/(Negative) Impact on Earnings) ($/share) UTILITY SPECIAL ITEMS Transmission business spin-merge expenses - Dilution effect – unsuccessful remarketing - Total - - - ENTERGY WHOLESALE COMMODITIES SPECIAL ITEMS Vermont Yankee asset impairment - Non-utility nuclear spin-off expenses - - - Dilution effect – unsuccessful remarketing - Total - PARENT & OTHER SPECIAL ITEMS Transmission business spin-merge expenses - Non-utility nuclear spin-off expenses - - Dilution effect – unsuccessful remarketing - Total - TOTAL SPECIAL ITEMS ($ millions) UTILITY SPECIAL ITEMS Transmission business spin-merge expenses - Total - ENTERGY WHOLESALE COMMODITIES SPECIAL ITEMS Vermont Yankee asset impairment - Non-utility nuclear spin-off expenses - - - Total - - PARENT & OTHER SPECIAL ITEMS Transmission business spin-merge expenses - - - Non-utility nuclear spin-off expenses - - Total TOTAL SPECIAL ITEMS FINANCIAL RESULTS DESCRIPTION OF ENTERGY CORPORATION CONSOLIDATED SPECIAL ITEMS MAIN EARNINGS CATEGORY UTILITY SPECIAL ITEMS Transmission business spin-merge expenses Operating expenses: Other operation and maintenance Dilution effect – unsuccessful remarketing(a) Diluted earnings per share ENTERGY WHOLESALE COMMODITIES SPECIAL ITEMS Vermont Yankee asset impairment Operating expenses: Other operation and maintenance Non-utility nuclear spin-off expenses Operating expenses: Other operation and maintenance Operating expenses: Taxes other than income taxes Operating expenses: Depreciation Interest and Other Charges: Other interest Dilution effect – unsuccessful remarketing(a) Diluted earnings per share PARENT & OTHER SPECIAL ITEMS Transmission business spin-merge expenses Operating expenses: Other operation and maintenance Income taxes Non-utility nuclear spin-off expenses Operating expenses: Other operation and maintenance Income taxes Dilution effect – unsuccessful remarketing(a) Diluted earnings per share (a) Entergy had 10,000,000 equity units outstanding as of December 31, 2008, that obligated the holders to purchase a certain number of shares of Entergy common stock for a stated price no later than February 17, 2009. Under the terms of the purchase contracts, Entergy attempted to remarket the notes payable associated with the equity units in February 2009 but was unsuccessful, the note holders put the notes to Entergy, Entergy retired the notes, and Entergy issued 6,598,000 shares of common stock in the settlement of the purchase contracts. FINANCIAL RESULTS CONSOLIDATED STATEMENTS OF INCOME (unaudited) In thousands, except share data, for the years ended December 31, OPERATING REVENUES: Electric $ Natural gas Competitive businesses Total OPERATING EXPENSES: Operating and maintenance: Fuel, fuel-related expenses, and gas purchased for resale Purchased power Nuclear refueling outage expenses Asset impairment - Other operation and maintenance Decommissioning Taxes other than income taxes Depreciation and amortization Other regulatory charges (credits) – net ) Total Gain on sale of business - OPERATING INCOME OTHER INCOME: Allowance for equity funds used during construction Interest and investment income Other than temporary impairment losses - - - ) ) Miscellaneous – net ) Total INTEREST EXPENSE: Interest expense Allowance for borrowed funds used during construction ) Total INCOME BEFORE INCOME TAXES Income taxes CONSOLIDATED NET INCOME Preferred dividend requirements of subsidiaries NET INCOME ATTRIBUTABLE TO ENTERGY CORPORATION $ Basic earnings per average common share $ Diluted earnings per average common share $ Dividends declared per common share $ Average number of common shares outstanding: Basic Diluted Certain prior year data has been reclassified to conform with current year presentation. FINANCIAL RESULTS 2(unaudited) ENTERGY WHOLESALE In thousands, except share data, for the year ended December 31, 2012. UTILITY COMMODITIES PARENT & OTHER CONSOLIDATED OPERATING REVENUES: Electric $ $ - $ ) $ Natural gas - - Competitive businesses - ) Total ) OPERATING EXPENSES: Operating and maintenance: Fuel, fuel-related expenses, and gas purchased for resale ) Purchased power ) Nuclear refueling outage expenses - Asset impairment - - Other operation and maintenance Decommissioning - Taxes other than income taxes Depreciation and amortization Other regulatory charges (credits) - net - - Total ) OPERATING INCOME ) OTHER INCOME (DEDUCTIONS): Allowance for equity funds used during construction - - Interest and investment income ) Miscellaneous – net ) Total ) INTEREST EXPENSE: Interest expense Allowance for borrowed funds used during construction ) - - ) Total INCOME BEFORE INCOME TAXES ) Income taxes ) CONSOLIDATED NET INCOME ) Preferred dividend requirements of subsidiaries - NET INCOME ATTRIBUTABLE TO ENTERGY CORPORATION $ $ $ ) $ Earnings Per Average Common Share: Basic $ $ $ ) $ Diluted $ $ $ ) $ Totals may not foot due to rounding. FINANCIAL RESULTS CONSOLIDATED BALANCE SHEETS (unaudited) In thousands, as of December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents: Cash $ Temporary cash investments Total cash and cash equivalents Securitization recovery trust account Accounts receivable: Customer Allowance for doubtful accounts ) Other Accrued unbilled revenues Total accounts receivable Deferred fuel costs Accumulated deferred income taxes - Fuel inventory – at average cost Materials and supplies – at average cost Deferred nuclear refueling outage costs System agreement cost equalization Prepaid taxes - - - Prepayments and other Total OTHER PROPERTY AND INVESTMENTS: Investment in affiliates – at equity Decommissioning trust funds Non-utility property – at cost (less accumulated depreciation) Other Total PROPERTY, PLANT AND EQUIPMENT: Electric Property under capital lease Natural gas Construction work in progress Nuclear fuel under capital lease - - - Nuclear fuel Total property, plant and equipment Less – accumulated depreciation and amortization Property, plant and equipment – net DEFERRED DEBITS AND OTHER ASSETS: Regulatory assets: Regulatory asset for income taxes - net Other regulatory assets (includes securitization property of $914,751 as of December 31, 2012, $1,009,103 as of December 31, 2011, $882,346 as of December 31, 2010, $818,047 as of December 31, 2009, and $296,083 as of December 31, 2008) Deferred fuel costs Goodwill Accumulated deferred income taxes - - Other Total TOTAL ASSETS $ Certain prior year data has been reclassified to conform with current year presentation. FINANCIAL RESULTS CONSOLIDATED BALANCE SHEETS (unaudited) In thousands, as of December 31, LIABILITIES AND EQUITY CURRENT LIABILITIES: Currently maturing long-term debt $ Notes payable and commercial paper Accounts payable Customer deposits Taxes accrued - - Accumulated deferred income taxes - Interest accrued Deferred fuel costs Obligations under capital leases Pension and other postretirement liabilities System agreement cost equalization Other Total NON-CURRENT LIABILITIES: Accumulated deferred income taxes and taxes accrued Accumulated deferred investment tax credits Obligations under capital leases Other regulatory liabilities Decommissioning and asset retirement cost liabilities Accumulated provisions Pension and other postretirement liabilities Long-term debt (includes securitization bonds of $973,480 as of December 31, 2012, $1,070,556 as of December 31, 2011, $931,131 as of December 31, 2010, $838,349 as of December 31, 2009, and $310,373 as of December 31, 2008) Other Total Commitments and Contingencies Subsidiaries preferred stock without sinking fund EQUITY: Common shareholders' equity: Common stock, $.01 par value, authorized 500,000,000 shares; issued 254,752,788 shares in 2012, 2011, 2010, and 2009, 248,174,087 shares in 2008 Paid-in capital Retained earnings Accumulated other comprehensive income (loss) Less – treasury stock, at cost (76,945,239 shares in 2012; 78,396,988 shares in 2011; 76,006,920 shares in 2010; 65,634,580 shares in 2009; 58,815,518 shares in 2008) Total common shareholders' equity Subsidiaries preferred stock without sinking fund Total TOTAL LIABILITIES AND EQUITY $ Certain prior year data has been reclassified to conform with current year presentation. FINANCIAL RESULTS 2(unaudited) ENTERGY WHOLESALE In thousands, as of December 31, 2012. UTILITY COMMODITIES PARENT & OTHER CONSOLIDATED ASSETS CURRENT ASSETS: Cash and cash equivalents: Cash $ Temporary cash investments Total cash and cash equivalents Securitization recovery trust account - - Notes receivable - ) - Accounts receivable: Customer - Allowance for doubtful accounts ) - - ) Associated companies ) - Other Accrued unbilled revenues - Total accounts receivable ) Deferred fuel costs - - Accumulated deferred income taxes ) Fuel inventory – at average cost - Materials and supplies – at average cost - Deferred nuclear refueling outage costs - System agreement cost equalization - - Prepaid taxes - Prepayments and other ) Total ) OTHER PROPERTY AND INVESTMENTS: Investment in affiliates – at equity ) Decommissioning trust funds - Non-utility property – at cost (less accumulated depreciation) Other - Total ) PROPERTY, PLANT AND EQUIPMENT: Electric Property under capital lease - - Natural gas - - Construction work in progress Nuclear fuel - Total property, plant and equipment Less – accumulated depreciation and amortization Property, plant and equipment – net DEFERRED DEBITS AND OTHER ASSETS: Regulatory assets: Regulatory asset for income taxes - net - - Other regulatory assets (includes securitization property of $914,751 as of December 31, 2012) - - Deferred fuel costs - - Goodwill - Accumulated deferred income taxes Other ) Total ) TOTAL ASSETS $ $ $ ) $ Totals may not foot due to rounding. FINANCIAL RESULTS 2(unaudited) ENTERGY WHOLESALE In thousands, as of December 31, 2012. UTILITY COMMODITIES PARENT & OTHER CONSOLIDATED LIABILITIES AND EQUITY CURRENT LIABILITIES: Currently maturing long-term debt $ $ $ - $ Notes payable and commercial paper: Associated companies ) - Other - Accounts payable: Associated companies ) - Other Customer deposits - - Taxes accrued - ) Accumulated deferred income taxes ) Interest accrued Deferred fuel costs - - Obligations under capital leases - - Pension and other postretirement liabilities - System agreement cost equalization - - Other Total NON-CURRENT LIABILITIES: Accumulated deferred income taxes and taxes accrued Accumulated deferred investment tax credits - - Obligations under capital leases - - Other regulatory liabilities - - Decommissioning and asset retirement cost liabilities - Accumulated provisions Pension and other postretirement liabilities - Long-term debt (includes securitization bonds of $973,480 as of December 31, 2012) Other ) Total Commitments and Contingencies Subsidiaries preferred stock without sinking fund - - EQUITY: Common shareholders' equity: Common stock, $.01 par value, authorized 500,000,000 shares; issued 254,752,788 shares in 2012 ) Paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) - ) Less – treasury stock, at cost (76,945,239 shares in 2012) - Total common shareholders' equity ) Subsidiaries preferred stock without sinking fund - - Total ) TOTAL LIABILITIES AND EQUITY $ $ $ ) $ Totals may not foot due to rounding. FINANCIAL RESULTS CONSOLIDATED STATEMENTS OF CASH FLOW (unaudited) In thousands, for the years ended December 31, OPERATING ACTIVITIES: Consolidated net income $ Adjustments to reconcile consolidated net income to net cash flow provided by operating activities: Depreciation, amortization, and decommissioning, including nuclear fuel amortization Deferred income taxes, investment tax credits, and non-current taxes accrued ) ) Asset impairment - Gain on sale of business - - ) - - Changes in working capital: Receivables ) ) Fuel inventory ) ) ) Accounts payable ) Prepaid taxes and taxes accrued ) ) Interest accrued ) ) Deferred fuel ) ) ) Other working capital accounts ) Changes in provisions for estimated losses ) ) ) Changes in other regulatory assets ) Changes in pensions and other postretirement liabilities ) Other ) Net cash flow provided by operating activities INVESTING ACTIVITIES: Construction / capital expenditures ) Allowance for equity funds used during construction Nuclear fuel purchases ) Proceeds from sale / leaseback of nuclear fuel - - - Proceeds from sale of assets and businesses - Payment for purchase of plant ) ) - - ) Insurance proceeds received for property damages - - Changes in transition charge account ) ) ) NYPA value sharing payment ) Payments to storm reserve escrow account ) Receipts from storm reserve escrow account - - Decrease (increase) in other investments ) ) Litigation proceeds for reimbursement of spent nuclear fuel storage costs - Proceeds from nuclear decommissioning trust fund sales Investment in nuclear decommissioning trust funds ) Net cash flow used in investing activities ) FINANCING ACTIVITIES: Proceeds from the issuance of: Long-term debt Mandatory redeemable preferred membership units of subsidiary - Preferred equity - Common stock and treasury stock Retirement of long-term debt ) Repurchase of common stock - ) Redemption of subsidiary common and preferred stock - ) - ) - Changes in credit borrowings – net ) ) ) Dividends paid: Common stock ) Preferred equity ) Net cash flow provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Effect of the reconsolidation of Entergy New Orleans on cash and cash equivalents - Cash and cash equivalents at end of period $ Certain prior year data has been reclassified to conform with current year presentation. FINANCIAL RESULTS CONSOLIDATED STATEMENTS OF CASH FLOW (unaudited) $ thousands, for the years ended December 31, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid (received) during the period for: Interest – net of amount capitalized Income taxes ) Noncash financing activities: Long-tern debt retired (equity unit notes) - - - ) - Common stock issued in settlement of equity unit purchase contracts - CASH FLOW INFORMATION BY BUSINESS ENTERGY WHOLESALE For the years ended December 31, 2012, 2011, 2010, 2009, and 2008. UTILITY COMMODITIES PARENT & OTHER CONSOLIDATED ($ thousands) Net cash flow provided by operating activities ) Net cash flow provided by (used in) investing activities ) Net cash flow provided by (used in) financing activities ) Net cash flow provided by operating activities Net cash flow provided by (used in) investing activities ) ) ) Net cash flow provided by (used in) financing activities ) ) ) Net cash flow provided by operating activities Net cash flow provided by (used in) investing activities ) ) ) Net cash flow provided by (used in) financing activities ) Net cash flow provided by (used in) operating activities ) Net cash flow provided by (used in) investing activities ) ) ) Net cash flow provided by (used in) financing activities ) ) ) Net cash flow provided by (used in) operating activities ) Net cash flow provided by (used in) investing activities ) ) ) Net cash flow provided by (used in) financing activities ) ) Certain prior year data has been reclassified to conform with current year presentation. FINANCIAL RESULTS CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY AND COMPREHENSIVE INCOME (unaudited) ($ thousands) Common Shareholders’ Equity Subsidiaries’ Preferred Stock Common Stock Treasury Stock Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance at December 31, 2007 ) Consolidated net income (a) - Other comprehensive loss - ) ) Common stock repurchases - - ) - - - ) Common stock issuances related to stock plans - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Capital stock and other expenses - Balance at December 31, 2008 ) ) Consolidated net income (a) - Other comprehensive income - Common stock repurchases - - ) - - - ) Common stock issuances in settlement of equity unit purchase contracts - 66 - - - Common stock issuances related to stock plans - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Capital stock and other expenses - ) - ) Adjustment for implementation of new accounting pronouncement - ) - Balance at December 31, 2009 ) ) Consolidated net income (a) - Other comprehensive income - Common stock repurchases - - ) - - - ) Common stock issuances related to stock plans - - ) - - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Balance at December 31, 2010 ) ) Consolidated net income (a) - Other comprehensive loss - ) ) Common stock repurchases - - ) - - - ) Common stock issuances related to stock plans - - ) - - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Balance at December 31, 2011 ) ) Consolidated net income (a) - Other comprehensive loss - ) ) Common stock issuances related to stock plans - - ) - - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Balance at December 31, 2012 ) ) Certain prior year data has been reclassified to conform with current year presentation. (a) Consolidated net income and preferred dividend requirements of subsidiaries for 2012, 2011, 2010, 2009, and 2008 include $15.0 million, $13.3 million, $13.3 million, $13.3 million, and $13.3 million, respectively, of preferred dividends on subsidiaries’ preferred stock without sinking fund that is not presented as equity. FINANCIAL RESULTS CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME In thousands, for the years ended December 31, NET INCOME $ Other comprehensive income (loss) Cash flow hedges net unrealized gain (loss) (net of tax expense (benefit) of ($55,570), $34,411, ($7,088), $333, and $78,837 for 2012 to 2008, respectively) Pension and other postretirement liabilities (net of tax benefit (expense) of $61,223, $131,198, $14,387, $34,415, and $68,076 for 2012 to 2008, respectively) Net unrealized investment gains (net of tax expense (benefit) of $61,104, $19,368, $51,130, $102,845, and ($108,049) for 2012 to 2008, respectively) ) Foreign currency translation (net of tax expense (benefit) of $275, $192, ($182), ($246), and ($1,770) for 2012 to 2008, respectively) Other comprehensive income (loss) COMPREHENSIVE INCOME Preferred dividend requirements of subsidiaries COMPREHENSIVE INCOME ATTRIBUTABLE TO ENTERGY CORPORATION $ CONSOLIDATED CAPITAL EXPENDITURES HISTORICAL CAPITAL EXPENDITURES ($ millions) Utility Maintenance Other Entergy Wholesale Commodities Parent & Other (1
